Citation Nr: 1120640	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected stress fracture of the left proximal tibia.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected stress fracture of the left proximal tibia.

3.  Entitlement to a compensable disability rating for stress fracture of the left proximal tibia.

4.  Entitlement to a separate disability rating for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

In September 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  Following completion of the development and adjudicative actions, the case was returned to the Board for further appellate review.

The issues of service connection for a low back disorder and a left hip disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's stress fracture of the left proximal tibia more closely approximates a malunion of the tibia and fibula resulting in a slight knee or ankle disability.

2.  The evidence of record shows that the Veteran currently has a left knee disability manifested by arthritis, but not compensable limitation of motion in flexion or extension.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for stress fracture of the left proximal tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2010).

2.  The criteria for a separate disability rating of 10 percent for a left knee disability, manifested by arthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2010); VAOPGCPREC 23-97 and VAOPGCREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2004 and September 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the aforementioned notice letters and in a letter dated in October 2008.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  His claim was later readjudicated by way of a January 2009 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
Stress Fracture of the Left Proximal Tibia

The Veteran asserts that he is entitled to higher rating for his service-connected left leg disability, which is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Diagnostic Code 5262 refers to impairment of the tibia and fibula, and provides that a 10 percent disability rating is warranted if malunion of the tibia and fibula results in a slight knee or ankle disability.  A higher 20 percent rating is warranted if malunion of the tibia and fibula results in a moderate knee or ankle disability.  38 C.F.R. § 4.71a.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R § 4.44.

Turning to the merits of the claim, the Veteran underwent a VA joints examination in August 2004, at which time he reported that he did not have any problems with his left leg disability.  

The Veteran's VA medical records have been associated with the claims file and reflect that he received treatment for unrelated conditions.

The Veteran underwent a VA joints examination in June 2010, at which time the claims file was reviewed.  The Veteran reported that he fractured his left tibia during service due to a fall and that he subsequently developed left hip and low back pain.  He reported that he continued to have left knee pain, which occurred intermittently with periods of remission.

The clinical examination was negative for any deformities of the left knee.  The Veteran reported his symptoms to include giving way, instability, pain, and weakness, and he denied experiencing any flare ups.  He was noted to occasionally use a cane with ambulation.  The examiner noted that the Veteran walked with an antalgic gait.  There was no evidence of abnormal weight baring, loss of a bone or part of a bone, or inflammatory arthritis.  The Veteran demonstrated left knee flexion from zero to 80 degrees, and left knee extension to zero degrees.  Pain was noted on active motion on the left side and there was objective evidence of pain following repetitive motion.  The examiner was unable to test whether there were additional limitations after repetitive range of motion testing due to the Veteran's low back pain.  An associated X-ray examination of the left foreleg revealed no abnormalities, fractures, or subluxation.  

Following the examination, the impression was stress fracture left proximal tibia, healed, and left knee degenerative joint disease.  The problem associated with the left knee diagnosis was noted as the stress fracture of the left proximal tibia, healed.  The overall effect of these diagnoses on the Veteran's activities of daily living was described as moderate.  The examiner noted that the Veteran was not employed, but that he experienced problems with carrying and lifting objects due to pain.  He opined that the Veteran's service-connected left fracture disability did not impair his ability to perform physical or sedentary employment.  However, his left knee degenerative joint disease impaired the Veteran's ability to perform heavy physical but not light or sedentary employment.  

Having reviewed the foregoing, the Board finds that a compensable disability rating is not warranted for the Veteran's service-connected left leg disability under Diagnostic Code 5262.  As described above, a 10 percent rating under this diagnostic code requires malunion of the tibia and fibula resulting in a slight knee or ankle disability.  Here, there is no evidence of a malunion of the tibia or fibula that results in a slight knee or ankle disability.  Indeed, the Veteran denied having any problems with his left tibia during the August 2004 VA examination.  Moreover, the June 2010 VA examination was negative for any abnormalities or fractures of the left foreleg.  As such, the medical evidence simply does not show that a compensable rating is warranted under Diagnostic Code 5262.

The Board also has considered other possible diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in diagnostic code by a VA adjudicator must be specifically explained).

Under Diagnostic Code 5010, arthritis, if as here due to trauma, is rated as degenerative arthritis or osteoarthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 also indicates the arthritis will be rated on the basis of the extent it causes limitation of motion in the affected joint, which here are Diagnostic Code 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).

Under Diagnostic Code 5260, a noncompensable disability rating is warranted when flexion is limited to 60 degrees; a 10 percent disability rating is warranted when flexion is limited to 45 degrees; a 20 percent disability rating is warranted when flexion is limited to 30 degrees; and a 30 percent disability rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable disability rating is warranted when extension is limited by 5 degrees; a 10 percent disability rating is warranted when extension is limited by 10 degrees; a 20 percent disability rating is warranted when extension is limited by 15 degrees; and a 30 percent disability rating is warranted when extension is limited by 20 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, for "other" knee impairment, a 10 percent rating is warranted for "slight" recurrent subluxation or lateral instability.  A higher 20 percent rating requires "moderate" recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic Code 5257 (for the instability) based on additional disability.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 (flexion) or Diagnostic Code 5261 (extension).  Hence, if a claimant has a disability rating under Diagnostic Code 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under Diagnostic Code 5003-5010.  Likewise, if a claimant has a disability rating under Diagnostic Code 5003 for arthritis of the knee, and there is evidence of instability, a separate rating is available under Diagnostic Code 5257.  See VAOPGCPREC 9-98 (August 14, 1998) (clarifying that, to receive separate ratings on this basis, the Veteran must at least have sufficient limitation of motion to meet the threshold minimum requirements for a zero percent rating under either Diagnostic Code 5260 or 5261, for flexion or extension respectively, or have pain causing additional limitation of motion to at least these extents).  It is also possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint. See VAOPGCPREC 9-2004 (Sept. 17, 2004).

As the June 2010 VA examination revealed that the Veteran has left knee symptomatology associated with his service-connected left leg disability, the Board has also considered whether a compensable rating is warranted based on a limitation of motion of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The evidence of record, however does not demonstrate that a compensable rating is warranted under either Diagnostic Code 5260 or 5261.  Here, the medical evidence shows that the Veteran demonstrates flexion to 80 degrees and extension to zero, both to include pain.  Even considering his pain, his left knee range of motion far exceeds the requirements for even the minimum noncompensable rating of zero percent under Diagnostic Code 5260 or Diagnostic Code 5261.  Thus, a higher rating is not warranted based on a limitation of motion.  

The Veteran has also put forth credible complaints of pain on use of his left knee joint.  With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's left knee is likely manifested by some functional limitation due to pain on motion, but that such pain was already considered in the rating assigned herein.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5260, 5261.   Indeed, the June 2010 examination report was unable to assess any additional limitations of motion of the left knee upon repetitive use.  There has been no objective evidence of weakness, incoordination or lack of endurance of the left knee.  Even taking into account the limitation of motion due to pain, a compensable rating is not warranted for under VA regulations.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

While the medical evidence shows that the limitation of motion of the left knee warrants a noncompensable rating under either Diagnostic Codes 5260 or 5261, the Board notes that the Veteran's disability may also be rated under Diagnostic Code 5003.  As explained above, this diagnostic code provides that when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the medical evidence reflects a diagnosis of degenerative joint disease of the left knee.  Based on objective, albeit noncompensable, findings of limitation of motion (including the Veteran's subject report of the left knee pain, instability, weakness, and giving way) and arthritis, the Board finds that the Veteran meets the criteria for a 10 percent disability rating under Diagnostic Code 5003.

Consideration has also been given as to whether any other diagnostic codes pertaining to the knee are applicable in this case.  However, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.  While the Veteran has reported his left knee giving way, the June 2010 VA examination report does not show any objective finding of instability, dislocation, or locking of the left knee.  Additionally, the medical evidence does not show that the Veteran has undergone any surgical procedures to remove the semiluar cartilage of his left knee. Therefore, the application of a different diagnostic code is not warranted.

The Board has considered the Veteran's statements as to the nature and severity of his left knee symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports increased evaluations in excess of what has been assigned and upheld herein or that the rating criteria should not be employed, he is not competent to make such an assertion.

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings that have been assigned for the left knee disability contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.   Indeed, for the ratings upheld and assigned herein, higher ratings are available, but the Veteran's symptomatology simply does not meet the criteria for higher rating s during the period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not support the award of a compensable disability rating for impairment of the left tibia or a limitation of motion of the left knee, but supports the award of separate 10 percent disability rating for left knee degenerative joint disease.  As there appears to be no identifiable period on appeal during which the disability manifested symptoms meriting disability ratings in excess of what has already been assigned, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119.


ORDER

Entitlement to a compensable disability rating for stress fracture of the left proximal tibia is denied.

Entitlement to a separate 10 percent disability rating for left knee degenerative joint disease is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran claims that he currently has a low back disorder and a left hip disorder that are related to his service-connected left leg disability.  He claims that he fractured his left tibia during service and that he developed pain in his low back and left hip approximately six months following this incident.  According to the Veteran, his low back and left hip disorders have become progressively worse since their initial onset.

Here, the Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Veteran's private and VA medical records dated after his discharge from active duty document the first reports of his low back and left hip pain.  An October 1991VA treatment record reflects that the Veteran reported having low back pain and left knee pain for approximately ten years.  A February 1998 private treatment record shows that the Veteran reported having pain on his left side following a motor vehicle accident.  A November 2002 private orthopedic examination report reflects that the Veteran reported that his back problems began following an automobile accident in 1998 and that he had experienced left hip pain for several years.  Additional private and VA treatment records show his intermittent reports of low back and left hip symptomatology.  Overall, these records are negative for a medical opinion regarding the etiology of the Veteran's low back symptomatology.  

In a February 2002 letter, the Veteran's private treating physician reported that the Veteran suffered from multiple disorders, to include generalized osteoarthritis and severe lumbosacral disease.  

In August 2004, the Veteran underwent a VA joints examination, at which time the claims file was reviewed by the VA examiner.  The Veteran reported that he injured his back and leg during service.  He stated that he experienced chronic back pain since that time.  The Veteran reported had also developed left hip pain.  He was noted to work as a laborer.  Following a clinical examination, the diagnosis was degenerative joint disease of spondylosis of the lumbosacral spine, and degenerative joint disease of the left hip.  

In June 2010, the Veteran underwent a second VA joints examination, at which time he reported that developed left hip and low back symptoms following an in-service fracture of his left tibia.  He reported that his left hip and low back pain began within six months following the in-service incident; he stated that these conditions had progressively worsened since their onset.  Following a clinical examination, the Veteran was diagnosed with a left hip strain and degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's left hip and low back disorders are related to his left tibia fracture.  In reaching this opinion, the examiner stated that the medical records were silent with regards to the low back condition until 1998.  However, the examiner did not discuss or consider the October 1991 VA treatment record, which documented the Veteran's report of having low back pain for approximately ten years or the Veteran's contempt reports of experiencing low back and left hip pain within six months of his in-service injury.  Moreover, the examiner failed to provide an opinion as to whether the claimed conditions are directly related to the Veteran's service.  As it does not appear that the June 2010 VA examiner considered all of the medical evidence of record or the Veteran's competent lay statements as to the onset and continuity of his claimed disorder, the Board finds the June 2010 VA examination to be inadequate with which to decide the Veteran's claims.    

The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  While the Veteran has been afforded VA examinations with respect to his claims, the current medical evidence of record does not include medical opinions that give adequate consideration to all of the medical evidence of record and to the Veteran's competent statements as to the onset of his claimed disorders.  Thus, the Veteran must be afforded an additional VA examination to determine the nature and etiology of the claimed low back and left hip disorders to determine whether the claimed disorders are related to a service-connected disability or are otherwise related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the claimed low back and left hip disorders.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all findings reported in detail. 

The examiner is asked to identify any low back and left hip disorders found to be present.  With respect to any diagnoses made, the examiner shall offer an opinion as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent likelihood or greater) that any diagnosed low back or left hip disorder either (i) was caused by or (ii) is aggravated by a service-connected disability, to include the Veteran's service-connected left leg disorder.  

(b)  Whether it is at least as likely as not (a 50 percent likelihood or greater) that any diagnosed low back or left hip disorder is etiologically related to the Veteran's active duty service.

In doing so, the examiner must acknowledge the Veteran's report as to the onset and continuity of symptomatology. Any opinions expressed must be accompanied by a complete rationale.   It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion with regards to any of the Veteran's claims without resort to mere speculation, it should be indicated and fully explained why an opinion cannot be reached.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


